       Case 3:19-cv-00449-LRH-WGC Document 74 Filed 05/18/21 Page 1 of 3




 1   GRIFFITH H. HAYES, ESQ.
     Nevada Bar No. 7374
 2   ALICIA A. HAGERMAN, ESQ.
     Nevada Bar No. 10891
 3   LITCHFIELD CAVO LLP
     3993 Howard Hughes Parkway, Suite 100
 4   Las Vegas, Nevada 89169
     Telephone: (702) 949-3100
 5   Facsimile: (702) 916-1776
     Hayes@LitchfieldCavo.com
 6   Hagerman@LitchfieldCavo.com
     Attorneys for Plaintiff
 7
                                UNITED STATES DISTRICT COURT
 8
                        DISTRICT OF NEVADA – NORTHERN DIVISION
 9

10    TESORO REFINING & MARKETING                     CASE NO.: 3:19-cv-00449-LRH-WGC
      COMPANY LLC, a Delaware limited liability
11    company,
12                        Plaintiff,                  STIPULATION AND ORDER TO
      v.                                              EXTEND DEADLINE TO FILE
13                                                    RESPONSE TO DEFENDANT’S MOTION
      ALANDDON LLC, a Nevada limited liability        FOR PARTIAL SUMMARY JUDGMENT
14    company; KIM FIEGEHEN, as Guardian ad           (ECF No. 46) – FOURTH REQUEST
      Litem for DONALD A. LEHR, individually;
15    VALARIE M. LEHR, individually; and KIM
      FIEGEHEN, as Guardian ad Litem, for ALLAN
16    G. FIEGEHEN, individually.
17                        Defendants.
18
19

20

21

22

23

24

25         Plaintiff TESORO REFINING & MARKETING COMPANY LLC (“Tesoro”), by and
26   through its attorneys of record, the law firm of LITCHFIELD CAVO LLP, and ALANDDON LLC,
27   VALARIE M. LEHR, and KIM FIEGEHEN, as Guardian Ad Litem, for ALLAN G. FIEGEHEN and
28   DONALD A. LEHR (collectively referred to as “Defendants”) by and through their attorneys of
                                                  1
       Case 3:19-cv-00449-LRH-WGC Document 74 Filed 05/18/21 Page 2 of 3




 1   record, the law firm of ALLISON MACKENZIE, LTD., do hereby stipulate and agree as follows:

 2          1.       Plaintiff filed its first amended complaint on November 15, 2019 (ECF No. 17).

 3          2.       Defendants filed their answer to the amended complaint on May 29, 2020 (ECF 32).

 4          3.       The current deadlines, pursuant to the stipulated discovery plan and scheduling order –

 5   fourth request are: Discovery Cut-Off – June 14, 2021; Amend the pleading or add parties – February

 6   26, 2021; Initial Expert Disclosure: February 14, 2021; Rebuttal Expert Disclosure: March 15, 2021;

 7   Dispositive Motion Deadline: July 19, 2021 and Joint Pre-Trial Order: June 29, 2021.

 8          4.       On December 23, 2020, Defendants filed their Motion for Partial Summary Judgment

 9   on Plaintiff’s Second Claim for Relief (Breach of Contract against Guarantors)(the “MPSJ”)(ECF No.

10   46).

11          5.       Plaintiff’s response to Defendants MPSJ is due June 7, 2021 pursuant to Court Order

12   (ECF No. 73).

13          6.       On January 19, 2021, Defendants filed their Motion for Protective Order that Allan G.

14   Fiegehen Not Be Deposed (ECF No. 50) and Motion for Protective Order that Donald Lehr Not Be

15   Deposed (ECF No. 51) (the “Motions for Protective Orders”).

16          7.       Plaintiff filed its response to the Defendants’ Motions for Protective Orders ECF No.

17   50 and ECF No. 51 on March 16, 2021.

18          8.       Defendants filed their Reply in Support Motions for Protective Orders on March 23,
19   2021. (ECF 64 and 65).

20          9.       The hearing for Motions for Protective Orders was held on April 15, 2021. The court

21   denied Defendants’ Motions for Protective Orders ECF No. 50 and ECF No. 51 and will allow Plaintiff

22   to depose Mr. Fiegehen and Mr. Lehr subject to certain limitations as agreed upon at the April 15,

23   2021 hearing. (Minutes of Proceedings, ECF 69).

24          10.      Defendants’ counsel agreed that Plaintiff’s response to Defendants’ MPSJ (ECF No.

25   46) shall be not be due until after the depositions of Mr. Fiegehen and Mr. Lehr are conducted.

26          11.      Mr. Fiegehen’s deposition is scheduled for June 9, 2021 and Mr. Lehr’s deposition is
27   scheduled for June 10, 2021.

28          12.      Both counsel agree that Plaintiff’s response to Defendants’ MPSJ will be due no later
                                                        2
       Case 3:19-cv-00449-LRH-WGC Document 74 Filed 05/18/21 Page 3 of 3




 1   than July 2, 2021 to allow time Plaintiff time to conduct the depositions of Mr. Fiegehen and Mr. Lehr.

 2          13.     This is Plaintiff’s fourth request for an extension in regard to Defendant’s MPSJ (ECF

 3   No. 46).

 4           IT IS SO STIPULATED.

 5    Dated: May 18, 2021                         LITCHFIELD CAVO LLP
 6                                                By:     /s/ Alicia A. Hagerman, Esq.
                                                        GRIFFITH H. HAYES, ESQ.
 7                                                      Nevada Bar No. 7374
                                                        ALICIA A. HAGERMAN, ESQ.
 8                                                      Nevada Bar No. 10891
                                                        3993 Howard Hughes Parkway, Suite 100
 9                                                      Las Vegas, Nevada 89169
                                                        T: 702-949-3100/F: 702-916-1779
10                                                      Hayes@LitchfieldCavo.com
                                                        Hagerman@LitchfieldCavo.com
11                                                      Attorneys for Plaintiff
12    Dated: May 18, 2021                         ALLISON MacKENZIE, LTD.

13                                                By:     /s/ Chelsea D. Bibb, Esq.
                                                        RYAN RUSSELL, ESQ.
14                                                      Nevada Bar No. 8646
                                                        CHELSEA D. BIBB, ESQ.
15                                                      Nevada Bar No. 13073
16                                                      402 North Division Street
                                                        Carson City, Nevada 89703
17                                                      T: 775-687-0202/F: 775-882-7918
                                                        rrussell@allisonmackenzie.com
18                                                      cbibb@allisonmackenzie.com
                                                        Attorneys for Defendants
19

20
            IT IS SO ORDERED that the deadline for Plaintiff to file its response to Defendant’s MPSJ
21
     (ECF No 46) is July 2, 2021.
22

23   DATED this 24th day of May, 2021.
     Date:                      , 2021.         ____________________________________
24
                                                LARRY R. HICKS
25                                              UNITED STATES DISTRICT JUDGE
26                                                          United States Magistrate Judge
27

28
                                                        3
